DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, the claim is directed to a non-transitory computer readable medium causing the computer to execute the method of claim 8, however, it does not set forth the steps of the method. It is recommended to amend the claim to include the steps of the method according to claim 8. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZAFIROGLU et al. (US 2014/0180773).
Regarding claim 1, Zafiroglu discloses an information processing device (Fig. 2; p. [0037]; i.e., tolling infrastructure) comprising a processor (p. [0080]) configured to:
 detect whether or not a vehicle that is about to use a facility is under share ride by plurality of persons (abstract; p. [0021], [0054]-[0056]; vehicle IVI system determine number of vehicle occupants; the tolling infrastructure (i.e., information processing devices) receives vehicle occupancy data from vehicle indicative of the number of vehicle occupants; note that a an increase in the number of vehicle of occupants indicates ride-sharing – p. [0022]); and 
permit the vehicle to use the facility or providing an economic merit associated with usage of the facility to the vehicle, when having detected that the vehicle is under share ride (p. [0060]; a toll discount may be determined by adjusting a standard toll amount based on the vehicle occupancy information, the toll discount may only apply if the vehicle occupancy information indicates that at least a threshold number of vehicle occupants (i.e., indicates ride sharing) are present in the vehicle during the particular vehicle operation; ride-sharing or carpooling may be actively incentivized through providing incentives such as discounts on current or future fees, elimination of current or future fees, and/or incentives payments or other monetary or non-monetary rewards or benefits based on increased vehicle occupancy – p. [0022], lines 1-16).  
Regarding claim 2, Zafiroglu discloses the information processing device according to claim 1, wherein the processor is configured to detect that the vehicle is under share ride, by performing short-distance communication with the vehicle and the terminals of the plurality of users and acquiring the number of occupants in the vehicle (p. [0034], [0030]; the vehicle establishes a short range wireless with the tolling infrastructure to transmit the vehicle occupancy information).  
Regarding claim 8, Zafiroglu discloses an information processing method for causing a computer to execute: 
detecting whether or not a vehicle that is about to use a facility is under ride share by a plurality of users (abstract; p. [0021], [0054]-[0056]; vehicle IVI system determine number of vehicle occupants; the tolling infrastructure (i.e., information processing devices) receives vehicle occupancy data from vehicle indicative of the number of vehicle occupants; note that a an increase in the number of vehicle of occupants indicates ride-sharing – p. [0022]); and 
permitting the vehicle to use the facility or providing an economic merit associated with usage of the facility to the vehicle, when having detected that the vehicle is under ride share (p. [0060]; a toll discount may be determined by adjusting a standard toll amount based on the vehicle occupancy information, the toll discount may only apply if the vehicle occupancy information indicates that at least a threshold number of vehicle occupants (i.e., indicates ride sharing) are present in the vehicle during the particular vehicle operation; ride-sharing or carpooling may be actively incentivized through providing incentives such as discounts on current or future fees, elimination of current or future fees, and/or incentives payments or other monetary or non-monetary rewards or benefits based on increased vehicle occupancy – p. [0022], lines 1-16).  
Regarding claim 9, Zafiroglu discloses a non-transitory computer-readable medium (p. [0039]) recorded with a program for causing a computer to execute the information processing method according to the claim 8 (see rejection of claim 8, above).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ZAFIROGLU et al. in view of MORITA (JP 2017149343 – see English translation).
	Regarding claim 3, Zafiroglu discloses the information processing device according to claim 1, but does not particularly disclose wherein the processor is configured to detect that the vehicle is under share ride, by acquiring the number of occupants in the vehicle from a vehicle management server that manages the vehicle based on identification information about the vehicle.  
	However, Morita teaches wherein the processor is configured to detect that the vehicle is under share ride, by acquiring the number of occupants in the vehicle from a vehicle management server that manages the vehicle based on identification information about the vehicle (page 8, under technical solution- lines 16-19 and 33-40; page 10, lines 68-76; the server stores vehicle ID and number of passengers, the server provides the information about the number of passengers to a terminal that inquiries that information).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Zafiroglu with the teachings of Morita, since such a modification would allow to receive accurate information about the number of occupants from a remote source.
Regarding claim 4, Zafiroglu discloses the information processing device according to claim 1, but does not particularly disclose wherein the processor is configured to detect that the vehicle is under share ride, by inquiring a share-ride management server that manages share ride in the vehicle.  
However, Zafiroglu teaches wherein the processor is configured to detect that the vehicle is under share ride, by inquiring a share-ride management server that manages share ride in the vehicle page 8, under technical solution- lines 16-19 and 33-40; page 10, lines 68-76; the server stores vehicle ID and number of passengers, the server provides the information about the number of passengers to a terminal that inquiries that information).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Zafiroglu with the teachings of Morita, since such a modification would allow to receive accurate information about the number of occupants from a remote source.

Allowable Subject Matter
7.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643